Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 10/18/2021.
Reasons for Allowance
3.	Claims 1, 3-10 and 12-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a display device driving method, wherein multi-thread parallel decoding of the de-mura data has been achieved based on the identifiers and the multiple decoding modules, which greatly increases decoding speed such that a later electrifying time is increased to stabilize display effect. Independent claims 1 and 9 identify the distinct limitations “parallel decoding the compression de-mura data corresponding to a current display position in the memory by the at least two decoding modules based on the identifiers, and acquiring an actual de-mura datum of each of the display units after decoding in the current display position, comprises: establishing a mapping relation between the decoding modules and the de-mura data; reading the compression de-mura data corresponding to the current display position in the memory; and parallel decoding the compressed de-mura data of each of the decoding modules corresponding to a de-mura data type in the memory by the decoding modules based on the identifiers and the mapping relation”.
		The closest prior arts Furihata et al. (US 20200005693 A1) in view of Stan et al. (US 2021/0210007 A1) all discussed in the Office action dated 07/20/2021, either singularly or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693